 1   Sarah G. Hartman (Cal. Bar No. 281751)
     shartman@brownrudnick.com
 2   Peter Lambrianakos (pro hac vice)
     plambrianakos@brownrudnick.com
 3   Vincent J. Rubino, III (pro hac vice)
     vrubino@brownrudnick.com
     Brown Rudnick LLP
 4   7 Times Square
     New York, NY 10036
 5   Telephone: (212) 209-4800
     Facsimile:    (212) 209-4801
 6
     Arjun Sivakumar (Cal. Bar No. 297787)
 7   asivakumar@brownrudnick.com
     Brown Rudnick LLP
 8   2211 Michelson Drive, Seventh Floor
     Irvine, California 92612
 9   Telephone: (949) 752-7100
     Facsimile: (949) 252-1514
10

11   Attorneys for Defendant
     AGIS SOFTWARE DEVELOPMENT LLC
12
                               UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
14
                                                     Case No. 18-cv-06185-HSG
15

16   ZTE (USA) INC.,                                 ORDER TO EXTEND ADR DEADLINE

17                              Plaintiff,

18         v.                                        Current ADR Deadline: April 17, 2019
                                                     Agreed ADR Deadline: June 21, 2019
19   AGIS SOFTWARE DEVELOPMENT LLC, et
     al.
20
                                Defendants.
21

22

23

24

25

26

27
                                              ORDER TO EXTEND ADR DEADLINE, CASE NO. 18-cv-06185
 1                              ORDER EXTENDING ADR DEADLINE

 2         Pursuant to the Parties’ Joint Stipulation seeking to extend the ADR deadline, it is hereby

 3   ORDERED that the ADR deadline is extended to and includes June 21, 2019.

 4

 5   DATED: April 4, 2019                                ________________________________
                                                         The Honorable Haywood S. Gilliam Jr.
 6                                                       U.S. District Court Judge
                                                         Northern District of California
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                              ORDER TO EXTEND ADR DEADLINE, CASE NO. 18-cv-06185
